

116 HR 6462 IH: Emergency Medicaid for Coronavirus Treatment Act
U.S. House of Representatives
2020-04-07
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS2d SessionH. R. 6462IN THE HOUSE OF REPRESENTATIVESApril 7, 2020Mr. Gallego (for himself and Mr. Cisneros) introduced the following bill; which was referred to the Committee on Energy and CommerceA BILLTo amend title XIX of the Social Security Act to require States to provide coverage under the Medicaid program for certain individuals during national emergencies, and for other purposes.1.Short titleThis Act may be cited as the Emergency Medicaid for Coronavirus Treatment Act.2.Requirement for States to provide Medicaid coverage for certain individuals during national emergencies(a)In generalSection 1902 of the Social Security Act (42 U.S.C. 1396a) is amended—(1)in subsection (a)(10)(A)(i)—(A)in subclause (VIII), by striking or at the end;(B)in subclause (IX), by adding or at the end; and(C)by inserting after subclause (IX) the following new subclause:(X)during any period in which there exists an emergency declared by the President pursuant to the National Emergencies Act or the Robert T. Stafford Disaster Relief and Emergency Assistance Act with respect to a disease, who are diagnosed with such disease;; and(2)in subsection (e), by adding at the end the following new paragraph:(16)Continued eligibility for medical assistance for certain individuals after national emergenciesIn the case of an individual who enrolls under the State plan (or a waiver of such plan) pursuant to subsection (a)(10)(A)(i)(X) during a period described in such subsection with respect to a disease, such individual shall continue to be eligible under the State plan (or waiver) after the end of such period for any medical assistance available under the State plan (or waiver) related to treatment, including testing services, for such disease..(b)Effective dateThis Act and the amendments made by this Act shall take effect as if enacted on March 13, 2020.